775 N.W.2d 746 (2009)
Mohamed MAWRI, Plaintiff-Appellant,
v.
CITY OF DEARBORN, Defendant-Appellee.
Docket No. 139647. COA No. 283893.
Supreme Court of Michigan.
December 18, 2009.

Order
On order of the Court, the application for leave to appeal the August 6, 2009 judgment of the Court of Appeals is considered, and it is GRANTED.
The Clerk of the Court is directed to place this case on the April 2010 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than February 8, 2010, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than March 11, 2010.
The Michigan Association for Justice and Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae, to be filed no later than March 29, 2010. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than March 29,2010.